Citation Nr: 1617121	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977, September 1977 to September 1981, and November 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2010 rating decision denied service connection for tinnitus while the August 2011 rating decision denied service connection for bipolar disorder and sleep apnea.

In order to better serve the Veteran's stated interests, the Board has broadened the claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in February 2016.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The relevant medical evidence of record shows that the Veteran has been diagnosed with bipolar disorder, depression, and anxiety.  Accordingly, he was provided a VA examination in May 2011.  The examiner opined that it was less likely than not that either the anxiety disorder, NOS or depressive disorder, NOS, was the same or was a result of events shown during active duty.  The examiner, however, did not address the medical evidence of record showing that the Veteran had a current diagnosis of bipolar disorder and whether it was related to his active duty.  Accordingly, an addendum opinion is necessary to determine the etiology of the Veteran's bipolar disorder.

The relevant medical evidence of record further reflects that the Veteran has been diagnosed with sleep apnea and uses a C-PAP machine to treat this condition.  At the Board hearing in February 2016, the Veteran's wife testified that his service treatment records (STRs) showed that he had an apneic episode during his psychiatric hospitalization.  While the record shows that his STRs have been obtained, it is not clear whether all obtainable STRs from his three periods of service have been obtained and associated with the claims file.  Once these records have been obtained, if obtainable, the Veteran should be afforded a VA examination to determine the etiology of his sleep apnea and whether it relates back to service.

In a May 2010 statement, the Veteran reported that he had worked as civilian for the Navy for 25 years, during which time OSHA requirements for hearing protection were enforced.  All medical records associated with his employment, including any employment physicals, should be obtained on remand.  Also, in light of additional evidence submitted by the Veteran in January 2016, an addendum medical opinion is necessary to determine the etiology of his tinnitus.

Lastly, review of the claims folder reveals that the Veteran was treated for psychiatric problems by Dr. Maitland; Dr. Price in Kingsland, Georgia, in the 1990s; by Dr. Poroski; and by a psychiatrist, Dr. Brodsky in Tallahassee, Florida.  He is also in receipt of Social Security disability benefits.  Review of the April 2012 statement of the case further shows that treatment records from the Gainesville VA Medical Center for the period from December  2010 through August 2011 were considered; however, the Board is unable to locate these records in the file.  These records must be obtained before a decision is rendered on these claims.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, to include but not limited to, from the Gainesville VA Medical Center for the period from December 2010 forward.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include any clinical records, for his periods of service from February 1975 to February 1977, September 1977 to September 1981, and November 1982 to November 1984.  All correspondence related to obtaining additional STRs must be documented in writing and associated with the claims file.  If additional STRs are not available, document their unavailability in the claims file.

3.  Make arrangements to obtain the Veteran's complete medical records associated with his job as civilian for the Navy, to include all employment physicals.

4.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Maitland; Dr. Price in Kingsland, Georgia, dated in the 1990s; by Dr. Poroski; and Dr. Brodsky in Tallahassee, Florida.  

5.  Obtain from SSA a copy of any decision regarding the Veteran's claim(s) for disability benefits, as well as copies of all medical records underlying those determinations.

6.  Thereafter, forward the Veteran's claims file to the VA examiner who conducted the May 2011 psychiatric examination, or a suitable substitute.  If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, including a bipolar disorder, had its clinical onset during active service or is related to any incident of service.  In providing the opinion, the examiner should acknowledge the service treatment records showing a hospitalization from June to July 1983 with an assessment of atypical psychosis with depressive manifestations with interpersonal withdrawal and suicidal acting out with depersonalization and alcohol, episodic, chronic; as well as the subsequent hospitalization from March to April 1984.

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion/examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

7.  Forward the Veteran's claims file to the VA examiner who conducted the May 2010 audio examination, or a suitable substitute.  If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include conceded noise exposure.  In providing the opinion, the examiner should acknowledge the Veteran's reports of symptoms of tinnitus during and since service, as well as the information he submitted in January 2016 referencing the Institute of Medicine (IOM) of the National Academies release of Noise and Military Service Implications for Hearing Loss and Tinnitus; and the recent article written by Dr. Jane Durch and Dr. Larry Humes published on the On Military Medical Technology
online edition.  

The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion/examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

8.  Schedule the Veteran for an appropriate VA examination to assess sleep apnea.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the opinion/examination, and the examiner should note such review.  

The examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service.

A complete rationale should be provided for all opinions given.  

9. Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

